DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 03/23/2021. This action is made FINAL.

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 

In order to advance prosecution of this application, it is beneficial to explain the differences between the claims and the inventive concept of the application. While the applicant might argue that the prior art relied upon is different from the invention, the pending claims are much broader in scope from the inventive concept gleaned from the specification and applicant’s arguments throughout prosecution. As would be explained in further detail in the forthcoming action, the relationship between some elements of the invention are not described in the pending claims which gives rise to the introduction of the prior art discussed herein. Further, some key features are argued by applicant to not be taught by the prior art, but are not claimed.

Key Differences between Argued Scope and Actual Scope of Claims:


Key Elements Necessary For Differentiating Over the Prior Art:
On page 6 of the arguments filed by applicant on 03/23/2021, the applicant states that “and a fourth electrode 3522 provides a sensor with no connection to a display element.” The applicant argues that the prior art does not teach this limitation, however, the claims do not include such limitation. The inclusion of such limitation would be necessary in order to render the claims allowable, however, such limitation is a key feature in order for the claims to be considered allowable. It is worth mentioning that such limitation in and of itself is not allowable and should be considered within the context of the inventive concept discussed herein.

Regarding the Amendment of “same material”:
The applicant amended the independent claims 2, 6, and 10 to include the limitation of “wherein the second electrode comprises a same material as the third electrode.” However, this limitation has been addressed in currently canceled claim 5. Long et al show that the bottom ITO (read as “same material”) pattern 158 on the bottom glass substrate 154 may include four rows of electrodes. The bottom glass substrate 154 also 

Regarding applicant’s arguments concerning the Noguchi reference:
The applicant relies on the structural relationship of electrodes 3529; 3523; and 3522 (e.g. fig. 1A) and the statement that “a fourth electrode 3522 provides a sensor with no connection to a display element” in order to define over Noguchi. See page 6 of the arguments submitted by applicant on 03/23/2021. However, the claims do not mention that the fourth electrode provides no connection to the display element.
Further, Kurasawa is relied upon in order to modify the teachings of Noguchi and Long by showing that the first electrode 51 serving as the transmitting electrode Tx1 and as the common electrode COM1, the second electrode 52 serving as the transmitting electrode Tx2 and as the common electrode COM2, and the third electrode 53 serving as the receiving electrode Rx are configured to form a pattern of transparent electrodes made of ITO or the like. The array substrate 10 includes, on the glass substrate 11, gate electrodes 41, source electrodes 42, the pixel electrodes 43, the TFTs 44, the retention capacitors 45, a common electrode see figure 11; column 17, lines 1-30).

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b) have been withdrawn in response to applicant’s amendments filed on 03/23/2021.
Double Patenting
Rejection to claims 2-4, 6, 7, 9-11, and 13-16 under nonstatutory double patenting raised in the non-final action mailed on 12/23/2020 is hereby incorporated by reference and relied upon herein regarding the pending claims. Applicant wishes to hold this rejection in abeyance until claims are otherwise found to be allowable. See remarks filed 03/23/2021; page 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6, 7, 9-11, and 13-16  are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (Publication number: US 2010/0289765) in view of Long et al (Publication number: US 2010/0026659) in view of Kurasawa et al (Patent number: US 9,052,768).

Consider Claims 2 and 6, Noguchi et al show an input/output device comprising:
(a) A touch sensor comprising: a first electrode; and a second electrode (figures 5 and 20; paragraphs 15, 17 and 18); (According to these display device and electronic unit, the position touched by the object is detected based on the detection signal obtained from the touch detection electrode according to the change of the capacitor. The touch detection electrode cooperating with the common electrode to form a capacitor; and a touch detection circuit performing a detection operation of detecting an external proximity object, based on a detection signal obtained from the touch detection electrode in response to the common drive voltage applied to the common electrode).
(b) A liquid crystal element comprising: a third electrode; a fourth electrode; and a layer comprising a liquid crystal material (figure 4; paragraphs 57, 57, and 59); (In addition to a display driver and TFTs, which are not illustrated, for driving each of the pixel electrodes 22, wirings such as a source line that supplies a pixel signal to each of the pixel electrodes 22 and a gate line that drives each of the TFTs are formed in the TFT substrate 21).
(c) Wherein a capacitor is formed between the first electrode and the second electrode (figures 4 and 6; paragraphs 56 and 65); (FIG. 6 illustrates an example of the circuit configuration including the drive signal source S illustrated in FIG. 1B and the detection circuit 8, together with a timing control section 9 serving as a timing generator. Capacitor elements C11 through C16 illustrated in FIG. 6 respectively correspond to (electrostatic) capacitor elements formed between the common electrodes 431 through 436 illustrated in FIG. 5 and the detection-electrode-for-sensor 44).
However, Noguchi does not specifically show a substrate is sandwiched between the first electrode and the second electrode.
In related art, Long et al show a substrate is sandwiched between the first electrode and the second electrode, wherein the second electrode comprises a same material as the third electrode (see paragraphs 17 and 18); (Long shows a capacitive touch screen panel including a first transparent substrate that includes a first conductive layer disposed adjacent to a surface thereof, a second transparent substrate that includes a second conductive layer disposed adjacent to a surface thereof, a transparent material disposed between the first and second transparent substrates such that the first and second conductive layers).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Long et al into the teaching of Noguchi in order to achieve low cost (see Long; paragraphs 7 and 8).
However, Noguchi and Long do not specifically show that the first electrode is over a substrate, the second electrode is under the substrate, and that the substrate and the layer comprising liquid crystal material are located between the first and the second electrode, wherein the second electrode and the third electrode are separately provided from each other on a same layer.
In related art, Kurasawa et al show that the first electrode is over a substrate, the second electrode is under the substrate, and that the substrate and the layer comprising liquid crystal material are located between the first and the second electrode, wherein the second electrode and the third electrode are separately provided from each other on a same layer (see figure 11; column 17, lines 1-30); (The first electrode 51 serving as the transmitting electrode Tx1 and as the common electrode COM1, the second electrode 52 serving as the transmitting electrode Tx2 and as the common electrode COM2, and the third electrode 53 serving as the receiving electrode Rx are configured to form a pattern of transparent electrodes made of ITO or the like. The array substrate 10 includes, on the glass substrate 11, gate electrodes 41, source electrodes 42, the pixel electrodes 43, the TFTs 44, the retention capacitors 45, a common electrode). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kurasawa into the teaching of Noguchi and Long in order for the display to have a touch sensor function and a display function (see Kurasawa; column 1, lines 15-35).

Consider Claim 10, Noguchi shows an input/output device comprising:
(a) A touch sensor comprising: a first electrode; and a second electrode (figures 5 and 20; paragraphs 15, 17 and 18); (According to these display device and electronic unit, the position touched by the object is detected based on the detection signal obtained from the touch detection electrode according to the change of the capacitor. The touch detection electrode cooperating with the common electrode to form a capacitor; and a touch detection circuit performing a detection operation of detecting an external proximity object, based on a detection signal obtained from the touch detection electrode in response to the common drive voltage applied to the common electrode).
(b) A liquid crystal element comprising: a third electrode; a fourth electrode; and a layer comprising a liquid crystal material (figure 4; paragraphs 57, 57, and 59); (In addition to a display driver and TFTs, which are not illustrated, for driving each of the pixel electrodes 22, wirings such as a source line that supplies a pixel signal to each of the pixel electrodes 22 and a gate line that drives each of the TFTs are formed in the TFT substrate 21).
(paragraphs 58, and 59; figures 1A-2B).
(d) Wherein a capacitor is formed between the first electrode and the second electrode (figures 4 and 6; paragraphs 56 and 65); (FIG. 6 illustrates an example of the circuit configuration including the drive signal source S illustrated in FIG. 1B and the detection circuit 8, together with a timing control section 9 serving as a timing generator. Capacitor elements C11 through C16 illustrated in FIG. 6 respectively correspond to (electrostatic) capacitor elements formed between the common electrodes 431 through 436 illustrated in FIG. 5 and the detection-electrode-for-sensor 44). 
However, Noguchi does not specifically show that the layer comprising the liquid crystal material is sandwiched between the first electrode and the second electrode. 
In related art, Long et al show that the layer comprising the liquid crystal material is sandwiched between the first electrode and the second electrode, wherein the second electrode comprises a same material as the third electrode (see paragraphs 17 and 18); (Long shows a capacitive touch screen panel including a first transparent substrate that includes a first conductive layer disposed adjacent to a surface thereof, a second transparent substrate that includes a second conductive layer disposed adjacent to a surface thereof, a transparent material disposed between the first and second transparent substrates such that the first and second conductive layers).
(see Long; paragraphs 7 and 8).
However, Noguchi and Long do not specifically show that the first electrode is over a substrate, the second electrode is under the substrate, and that the substrate and the layer comprising liquid crystal material are located between the first and the second electrode, wherein the second electrode and the third electrode are separately provided from each other on a same layer.
In related art, Kurasawa et al show that the first electrode is over a substrate, the second electrode is under the substrate, and that the substrate and the layer comprising liquid crystal material are located between the first and the second electrode, wherein the second electrode and the third electrode are separately provided from each other on a same layer (see figure 11; column 17, lines 1-30); (The first electrode 51 serving as the transmitting electrode Tx1 and as the common electrode COM1, the second electrode 52 serving as the transmitting electrode Tx2 and as the common electrode COM2, and the third electrode 53 serving as the receiving electrode Rx are configured to form a pattern of transparent electrodes made of ITO or the like. The array substrate 10 includes, on the glass substrate 11, gate electrodes 41, source electrodes 42, the pixel electrodes 43, the TFTs 44, the retention capacitors 45, a common electrode). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kurasawa into the teaching of Noguchi and Long in order for the display to have a touch sensor function and a display function (see Kurasawa; column 1, lines 15-35).

Consider Claims 3, 7, 11, Noguchi shows that the layer comprising the liquid crystal material is over the third electrode and the fourth electrode (figure 4; paragraphs 57, 57, and 59); (In addition to a display driver and TFTs, which are not illustrated, for driving each of the pixel electrodes 22, wirings such as a source line that supplies a pixel signal to each of the pixel electrodes 22 and a gate line that drives each of the TFTs are formed in the TFT substrate 21).

Consider Claims 4, 9, 14, Long et al show that the layer comprising the liquid crystal material is sandwiched between the third electrode and the fourth electrode (see paragraphs 17 and 18); (Long shows a capacitive touch screen panel including a first transparent substrate that includes a first conductive layer disposed adjacent to a surface thereof, a second transparent substrate that includes a second conductive layer disposed adjacent to a surface thereof, a transparent material disposed between the first and second transparent substrates such that the first and second conductive layers).

Consider Claim 13, Long et al show that the second electrode comprises same material as the fourth electrode (see paragraphs 35 and 36); (The OCA may be in direct contact with the top and bottom ITO coated patterns 156, 158. In other embodiments, the OCA may not be in direct contact with top and bottom ITO coated patterns 156, 158. For instance, another appropriate layer of material (e.g., an alignment layer, not shown) may first be disposed over each of the top and bottom ITO coated patterns 156, 158 such that the OCA may be in direct contact with the alignment layer instead of the top and bottom ITO coated patterns 156, 158).

Consider Claims 15 and 16, Kurasawa shows that the second electrode comprises a same material as the fourth electrode, wherein the layer comprising the liquid crystal material is located between the third electrode and the fourth electrode (see figure 11; column 17, lines 1-30); (The first electrode 51 serving as the transmitting electrode Tx1 and as the common electrode COM1, the second electrode 52 serving as the transmitting electrode Tx2 and as the common electrode COM2, and the third electrode 53 serving as the receiving electrode Rx are configured to form a pattern of transparent electrodes made of ITO or the like. The array substrate 10 includes, on the glass substrate 11, gate electrodes 41, source electrodes 42, the pixel electrodes 43, the TFTs 44, the retention capacitors 45, a common electrode).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/16/2021